                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                                 )
Pamela Harris,                                                  CASE NO. 5:18 CV 00635
                                                 )
                                                 )
                 Plaintiff,                                     JUDGE JOHN R. ADAMS
                                                 )
                                                 )
       v.
                                                 )
                                                                MEMORANDUM OF OPINION
                                                 )
                                                 )
City of Akron,
                                                 )               (Resolves Doc. 29)
                                                 )
                 Defendant.
                                                 )


       Pending before the Court is a motion for summary judgment filed by Defendant City of

Akron (the “City”). Plaintiff Pamela Harris has opposed the motion, and the City has replied. For

the foregoing reasons, the City's motion for summary judgment is GRANTED.

I. Facts & Procedure

       The underlying facts that gave rise to this lawsuit are not in dispute. Plaintiff Pamela

Harris, an African American female, first began employment as a temporary laborer for the City

of Akron in November 1994 and was later rehired by the City as a seasonal or temporary semi-

skilled laborer until she was laid off on March 11, 2017. Over the course of her temporary

employment, Harris applied unsuccessfully for multiple permanent positions with the City.

Ultimately, she was never hired as a permanent employee.

       When filling such positions, the City conducts examinations as a way of measuring

candidate eligibility. These examinations may be classified as either “open” or “promotional.”

Whereas open exams may be taken by any qualified candidate, promotional exams may only be

taken by qualified employees already in the classified service with the City. Candidates are then

ranked by exam score on what is called an “eligibility list.”
       In accordance with the “Rule of Three” of Section 108 of the Akron City Charter, the top

three candidates on an eligibility list must be considered for each vacancy. Further, in the event

that both an open and a promotional exam are given in an effort to fill a vacancy, two separate

eligibility lists are created: an open list and a promotional list. When that happens, candidates on

the promotional list are given priority over those on the open list.

       A hiring notice for the first of the positions for which Harris applied, a permanent

landscaper position, was posted on August 2, 2013. After having conducted open examinations

for the position, the City compiled an eligibility list. Harris, the only female applicant on the list,

ranked seventh out of eight. The City ultimately conducted four sets of interviews for the

position. Though Harris was interviewed in the fourth set, the City opted to hire a male

candidate, a Mr. Hodas, who had a higher eligibility score than Harris. In response, Harris filed a

discrimination charge with the Ohio Civil Rights Commission on March 5, 2015, alleging that

the City discriminated against her on the bases of race and gender when it did not hire her for the

landscaper position.

       Then on December 30, 2015, Harris applied for an Equipment Operator II position. She

sat for the open examination for the vacancy thereafter on March 17, 2016 and was again ranked

seventh on the eligibility list. However, the City also gave a promotional exam for this position

and thus a promotional list was also compiled. The City ultimately filled the position from the

promotional list, which consequently meant that no candidate on the open list (including Harris)

was considered.

       Finally, on February 27, 2017, the City's Deputy Mayor of Labor Relations, Randy

Briggs, received a citizen complaint concerning an incident that happened at a GetGo gas station

involving a City employee swearing and yelling at an employee of the gas station. Harris later
confirmed to City Highway Maintenance Division Superintendent Anthony Dolly that the

incident had occurred and that she was present, but alleged that it was the other employee, Visa

Bowen, who was the source of the disturbance. Bowen, despite denying her role in the

disturbance, was laid off by the City.

       Thereafter, Dolly was informed of and viewed cell phone photographs taken from the

GetGo security camera system. The manager of the GetGo advised Dolly that the photographs

identified Harris as the employee who caused the disturbance. Based on the photographs, the

City concluded that Harris was indeed the employee who caused the disturbance. The City

rescinded Bowen's termination and notified Harris, who maintained her innocence throughout,

that she was being immediately laid off from her position as a temporary employee. The City

also removed Harris from the season's re-employment eligibility list. In response, on October 10,

2017, Harris filed a charge of discrimination with the Equal Employment Opportunity

Commission alleging retaliation and age discrimination.

       Based upon the above-mentioned events, Harris filed suit against the City. Harris'

amended complaint contains four causes of action. Harris claims that the above conduct

constituted: race and/or gender discrimination in violation of Title VII 42 U.S.C. § 2000(e)


(“Title VII”); age discrimination in violation of 29 U.S.C. § 623 (“ADEA”); retaliation in


violation of Title VII; and discrimination under Ohio Revised Code Chapter 4112. The City has

moved for summary judgment on all four claims, and the Court now resolves the parties'

arguments.

II. Legal Standard

       Summary judgment is appropriate only when there is no genuine issue of material fact

and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v.
Catrett, 477 U.S. 317 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986); Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986).              The moving party must

demonstrate to the court through reference to pleadings and discovery responses the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. at 323. This is so that

summary judgment can be used to dispose of claims and defenses which are factually

unsupported. Id. at 324. The burden on the nonmoving party is to show, through the use of

evidentiary materials, the existence of a material fact which must be tried. Id. The court’s

inquiry at the summary judgment stage is “the threshold inquiry of determining whether there is

the need for a trial - whether, in other words, there are any genuine factual issues that properly

can be resolved only by a finder of fact because they may reasonably be resolved in favor of

either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. at 250.

        The court’s treatment of facts and inferences in a light favorable to the nonmoving party

does not relieve that party of its obligation “to go beyond the pleadings” to oppose an otherwise

properly supported motion for summary judgment under Rule 56(e). See Celotex Corp. v.

Catrett, 477 U.S. at 324. The nonmoving party must oppose a proper summary judgment motion

“by any kinds of evidentiary material listed in Rule 56(c), except the mere pleadings themselves .

. .” Id. Rule 56(c) states, “. . . [t]he judgment sought shall be rendered forthwith if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue of material fact and that the moving party is entitled to a

judgment as a matter of law.” A scintilla of evidence in favor of the nonmoving party is not

sufficient.

III. Law and Analysis

        1. The Landscaper Position: Race/Gender Discrimination (42 U.S.C.A. § 2000(e))
       Initially, the Court notes that Harris' response to the City's motion for summary judgment

on these claims failed to designate specific facts demonstrating the existence of a genuine issue

of material fact as required by Fed.R.Civ.P. 56(e). “When a motion for summary judgment is

properly made and supported and the nonmoving party fails to respond with a showing sufficient

to establish an essential element of its case, summary judgment is appropriate.” Zetoun v. PNC

Bank, No. 1:13CV02431, 2015 WL 634697, *1 (N.D. Ohio Feb. 13, 2015).

       “To avoid a grant of summary judgment on a Title VII Claim, a plaintiff must either

provide direct evidence of discrimination or establish a prima facie case, which creates an

inference of discrimination based on circumstantial evidence.” Seay v. Tennessee Valley

Authority, 339 F.3d 454, 463 (6th Cir. 2003). A prima facie case of discrimination under Title VII

for failure to hire requires that a plaintiff show: (1) that she is a member of a protected class; (2)

the she applied for, and did not receive, a job; (3) that she was qualified for the job; and (4) that a

similarly-situated person who was not in the plaintiff's protected class received the job. Id. If the

plaintiff is able to establish a prima facie case, the burden of production then shifts to the

employer to provide a legitimate, non-discriminatory reason for the employment action. Brewer

v. Cedar Lake Lodge, Inc., 243 Fed.Appx. 980, 986 (6th Cir. 2007).

       In its motion for summary judgment, the City concedes that Harris can establish a prima

facie case of discrimination under Title VII because: (1) she is an African-American female; (2)

she applied for, and did not receive, the landscaper position; (3) she was placed on the eligibility

list; and (4) a Caucasian male was hired for the position. As such, the burden shifts to the City

who must then provide a legitimate, non-discriminatory reason for its employment action. In this

case, the City has indeed provided a legitimate, non-discriminatory reason for its employment

action, given that Hodas scored higher on the eligibility exam than Harris (87 to Harris' 73.7),
and had a higher total eligibility score (104.40 to Harris' 88.44). Thus, the burden then shifts to

Harris to show pretext.

       When the non-discriminatory reason for the hiring decision is based on the relative

qualifications of the hired applicant and the plaintiff, relative qualifications will establish triable

issues of fact as to pretext only where the evidence shows: (1) the plaintiff was a plainly superior

candidate, such that no reasonable employer would have chosen the latter applicant over the

former, or (2) plaintiff was as qualified as, if not better qualified than, the successful applicant,

and the record contains “other probative evidence of discrimination.” Bartlett v. Gates, 421

Fed.Appx. 485, 491 (6th Cir. 2010).

       Regarding the landscaper position, Harris has not provided evidence sufficient to show

that triable issues of fact existed as to pretext. Undisputed is the fact that, prior to being hired

over Harris, Hodas was three times the top-scoring applicant for Landscaper positions with

different City divisions, and in each of those instances the City chose to hire another candidate.

As well, Harris does not dispute that Hodas scored higher than her on the examination when the

two were in competition for the job. Rather, Harris contends that these two facts, taken together,

indicate that test scores were “previously meaningless” to the City's evaluation process, and

consequently, that the City's hiring of Hodas constituted “a newfound reliance on test scores”

which could indicate pretext to a jury.

       Harris' contention here represents an illogical leap and thus a conclusory assertion. That

the City refrained from hiring Hodas twice-previously, despite his being the top-scoring

applicant, and later hired him when again he was the top-scoring applicant, indicates at most that

examination scores are but one of several factors the City considers when making hiring

decisions. As it stands, Harris has provided zero evidence to support the assertion that test scores
were previously devoid of meaning in the City's hiring process. Consequently, that assertion,

as well as Harris' further assertion that the City's hiring of Hodas constituted “a newfound

reliance on test scores,” are unsubstantiated and conclusory in nature.

       Moreover, Harris has failed to provide any evidence indicating that she was a plainly

superior candidate or that she was as qualified as, if not better qualified than, Hodas. Therefore,

Harris has failed to provide evidence sufficient to indicate pretext in order to rebut the City's

provided legitimate, non-discriminatory reason for its employment action. Accordingly, summary

judgment on these claims is proper.

       2.      The Equipment Operator Position: Race/Gender Discrimination (42 U.S.C.A. §


  2000(e)) and Age Discrimination (29 U.S.C.A. § 623 and O.R.C. 4112.02)


       As a threshold matter, regarding her Age Discrimination claim, Harris argues that the

City relied on inadmissible hearsay in support of its motion for summary judgment, given that

the City offered the statements related to Randy Briggs' and Anthony Dolly's investigation of the

GetGo incident to support its argument. However, the City did not offer the Briggs and Dolly

statements to prove the truth of the matter asserted, but rather, to show that it had a legitimate,

non-discriminatory purpose for terminating Harris' employment. “A statement that is not offered

to prove the truth of the matter asserted but to show its effect on the listener is not hearsay.”

Biegas v. Quickway Carriers, Inc., 573 F.3d 365, 379 (6th Cir. 2009). Accordingly, the

statements related to the Dolly and Brigg's investigation do not constitute hearsay and may be

considered by the Court.

       Moreover, the Court notes that Harris did not respond to the City's motion for summary

judgment on these claims. A party waives opposition to an argument by failing to address it in

her response brief. See Dage v. Time Warner Cable, 395 F.Supp.2d 899, 921 (E.D. Tenn. 2013).
As such, the Court is not required to consider their merits and may grant judgment on these

claims in favor of the City. See Hicks v. Concorde Career Coll., 499 Fed. Appx. 484, 487 (6th

Cir. 2011) (“The district court properly declined to consider the merits of this claim because

Hicks failed to address it in either his response to the summary judgment motion or his response

to Concorde’s reply brief.”).

        3.      Retaliation Claim (42 U.S.C.A. § 2000(e))


        To establish a prima facie case of retaliation under Title VII, Harris must demonstrate

that: (1) she engaged in activity protected under Title VII; (2) her exercise of such protected

activity was known by the employer; (3) the employer thereafter took an action that was

materially adverse to the plaintiff; and (4) that a causal connection existed between the protected

activity and the materially adverse action. Laster v. City of Kalamazoo, 746 F.3d 714, 730 (6th

Cir. 2014). Thus, it follows that absent evidence of an employer's knowledge of a charge of

discrimination, a plaintiff cannot establish a causal connection between the charge and the

adverse employment action. Cartwright v. Lockheed Martin Utility Services, Inc., 40 Fed.Appx.

147, 155 (6th Cir. 2002); Kyle-Eiland v. Neff, 408 Fed.Appx. 933, 942 (6th Circ. 2011) (“In this

case, Kyle-Eiland submits no evidence to indicate that Neff ever knew about her OCRC

filings[.]”).

        Here, Harris merely asserts that she had repeatedly complained to her coworkers and

supervisors about alleged discrimination, and thus, she contends, that a genuine issue of material

fact exists regarding whether the final authority had knowledge of Harris' complaints. In an effort

to buttress this assertion, Harris states that “the City presents no evidence that it was not aware of

her informal complaints.” Initially, it must be noted that the burden is not on the City to prove a

negative (lack of awareness). Rather, the burden is on Harris to establish a prima facie case.
Further, Harris' assertions are wholly unsubstantiated. “A properly supported motion for

summary judgment will not be defeated by conclusory allegations, speculation and

unsubstantiated assertions.” Bradley v. Wal-Mart Stores East, LP, 587 Fed. Appx. 863, 866 (6th

Cir. 2014).

       Yet, even assuming Harris had indeed vocalized such complaints and that her coworkers

and supervisors had been aware of them, such a fact would at most indicate not the existence of a

causal connection between protected activity and adverse employment action but a mere

possibility of one. Given the foregoing, Harris has failed to establish a prima facie case of

retaliation under Title VII, and thus, summary judgment on this claim is warranted.

IV. Conclusion

       Defendant City of Akron's motion for summary judgment is GRANTED. Judgment on

the complaint is hereby entered in favor of Defendant.

              IT IS SO ORDERED.


Dated: October 9, 2019                                     _/s/ John R. Adams_______________
                                                           JOHN R. ADAMS
                                                           U.S. DISTRICT JUDGE
